DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US-PAT-NO: 10373226) in view of Lan (PGPUB: 20170228944), and further in view of Bernal (PGPUB: 20160155328).

Regarding claim 1 and 4 a system comprising: 
a camera configured to capture an image of a vehicle in a predetermined space (see Fig. 1A, item 170, 16-1); 
a processor configured to: 
utilize the image from the first camera to determine if any vehicle occupies at least an amount of space in the predetermined space greater than a predetermined threshold or recognize image characteristics of a first vehicle in the first predetermined space (see Fig. 1, Col. 3and 4, lines 64-67 and 1-6, the kiosks 130-1, 130-2, 130-3 are configured to not only host and temporarily store one or more items to be delivered to a customer but also provide information regarding the customer (e.g., a location of the customer, an identity of the customer, information regarding a vehicle in which the customer is located, such as an image of the vehicle 170 or the customer 172) to a worker in order to enable the worker to easily and timely deliver the ordered items from one of the kiosks 130-1, 130-2, 130-3 to the customer).
Russell dos not expressly teach:
determine a start time when the vehicle is determined to have entered the predetermined; 
determine an end time when the vehicle leaves the predetermined space. 
Lan teaches:
determine a start time when the vehicle is determined to have entered the predetermined (see Fig. 1-3, paragraph 38, the time data stored in the to-be-processed data storage area 321 should indicate an instant in time at which the vehicle was entering the parking space 6, i.e. the start time of parking); 
determine an end time when the vehicle leaves the predetermined space (see Fig. 1-3, paragraph 38, the time at which the current image is captured should indicate the time at which the vehicle is leaving the parking space 6, i.e. the end time of parking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell by Lan for providing the vehicle was entering the parking space 6, i.e. the start time and the vehicle is leaving the 
However, the combination does not expressly teach calculating an elapsed time, based on the start time and the end time, when the vehicle remained in the predetermined space.  
Bernal teaches that the overall per lane service time estimation module 212 may be used to determine the overall estimated wait time in each lane 102 and 104 based upon the estimated order time that was calculated for each vehicle by the vehicle service time estimation module 206. In one embodiment, the overall estimated wait time may indicate how long before the car 120 entering the drive-thru can place an order. In another embodiment, the overall estimated wait time may include a wait time to place an order and receive the order. In one example, the overall estimated wait time may be calculated by adding the estimated order time for each car in each lane 102 and 104 (see Fig. 1, paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Bernal for providing the overall estimated wait time may indicate how long before the car 120 entering the drive-thru can place an order. In another embodiment, the overall estimated wait time may include a wait time to place an order and receive the order. In one example, the overall 

Regarding claims 2, and 5, the combination teaches wherein the processor is configured to determine the start times and end times for a plurality of vehicles that enter and leave the predetermined space (see Bernal, Fig. 1, item 120, 122).
  
Regarding claim 3 and 6, the combination teaches wherein the processor is further configured to count the number of vehicles that enter and leave the predetermined space over a period of time (see Bernal, Fig. 1-2, paragraph 42, the incoming traffic detection module 204 may detect and count the number of cars entering each lane 102 and 104 of the drive-thru 100. For example, based on the identification of one or more cars of the video image by the video analysis module 202, the incoming traffic detection module 204 may detect each incoming car in each lane 102 and 104).

Regarding claim 7, the combination teaches wherein the processor is further configured to determine an average elapsed time based on the number of vehicles that enter and leave the predetermined space and the elapsed time that each vehicle see Bernal, Fig. 1, paragraph 36, the overall estimated wait time may represent the estimated wait time before the car 120 entering the drive-thru 100 can place an order. In another embodiment, the overall estimated wait time may represent the estimated wait time before the car 120 will receive his or her order based on the estimated order times of the cars 122, 124 and 126 that have already entered the drive-thru 100 and the estimated food preparation times for the average order size determined for the cars 122, 124 and 126). 
 
Regarding claim 8, the combination teaches further comprising a plurality of predetermined spaces of a service facility and a plurality of cameras each configured to capture an image of a vehicle in a respective predetermined space (see Russell, Fig. 1, items 164-1 – 164-4), wherein the processor is configured to determine an average elapsed time for each of the predetermined spaces (see Bernal, Fig. 1, paragraph 31, the AS 112 may calculate an estimated wait time for the car entering the drive-thru 100 based on the average order size and the estimated time to prepare each food item).  

Regarding claim 9, the combination teaches wherein the plurality of predetermined spaces are located at a plurality of service facilities, and wherein the processor is configured to determine an estimated wait time at each service facility and upload the estimated wait times to a server configured to enable a user to access the estimated wait times using a mobile application (see Bernal, Fig. 1 and 2, paragraph 22 and 31, the video camera 114 may send video images to an application server (AS) 112. The video camera 114 may be in communication with the AS 112 via a wired or wireless connection. In one embodiment, the AS 112 may be located inside the restaurant 110 or another remote location; the AS 112 may calculate an estimated wait time for the car entering the drive-thru 100 based on the average order size and the estimated time to prepare each food item).  

Regarding claim 10, the combination teaches further comprising a plurality of predetermined spaces in a vehicle lane and a plurality of cameras, wherein each camera corresponds to a respective predetermined space (see Russell, Fig. 1, items 164-1 – 164-4); 
wherein the processor is configured 
to determine a start time when the vehicle enters each predetermined space (see Lan, Fig. 1-3, paragraph 38, the time data stored in the to-be-processed data storage area 321 should indicate an instant in time at which the vehicle was entering the parking space 6, i.e. the start time of parking), 
determine an end time when the vehicle leaves each predetermined space, and calculate dwell times (see Lan, Fig. 1-3, paragraph 38, The time at which the current image is captured should indicate the time at which the vehicle is leaving the parking space 6, i.e. the end time of parking), based on the start times and the end times, when the vehicle remains in each of the predetermined spaces (see Bernal, Fig. 1, paragraph 49, the overall per lane service time estimation module 212 may be used to determine the overall estimated wait time in each lane 102 and 104 based upon the estimated order time that was calculated for each vehicle by the vehicle service time estimation module 206. In one embodiment, the overall estimated wait time may indicate how long before the car 120 entering the drive-thru can place an order. In another embodiment, the overall estimated wait time may include a wait time to place an order and receive the order. In one example, the overall estimated wait time may be calculated by adding the estimated order time for each car in each lane 102 and 104).  

Regarding claim 11, the combination teaches wherein the processor is configured to recognize image characteristics of the vehicle in each predetermined space to distinguish one vehicle from another (see Russell, Fig. 1, Col. 3and 4, lines 64-67 and 1-6, the kiosks 130-1, 130-2, 130-3 are configured to not only host and temporarily store one or more items to be delivered to a customer but also provide information regarding the customer (e.g., a location of the customer, an identity of the customer, information regarding a vehicle in which the customer is located, such as an image of the vehicle 170 or the customer 172) to a worker in order to enable the worker to easily and timely deliver the ordered items from one of the kiosks 130-1, 130-2, 130-3 to the customer).  

Regarding claim 12, the combination teaches wherein the processing device is configured to determine a running time indicative of an amount of time that the recognizable object has been in the predetermined space (see Russell, Fig. 1, Col. 31, lines 43-55, the computer display 632-1 displays a name of the worker 650 (viz., James), a current time, information regarding the contents of the bin 60 (viz., four mangoes and twelve bananas) and an identifier of the location (viz., "Spot 2") to which the bin 60 should be delivered. The computer display 632-1 may also include or display any other information regarding the bin 60, the vehicle 670 or the occupant 672, including a time at which the vehicle 670 arrived, an elapsed time or a duration for which the vehicle 670 has been location within a particular parking space, or a purchase history, a browsing history or any other preferences that may be identified regarding a customer identifier associated with the vehicle 670 or the occupant 672).  

Regarding claim 13, the combination teaches further comprising a display device configured to display the running time to a customer (see Russell, Fig. 1, Col. 31, lines 43-55, the computer display 632-1 displays a name of the worker 650 (viz., James), a current time, information regarding the contents of the bin 60 (viz., four mangoes and twelve bananas) and an identifier of the location (viz., "Spot 2") to which the bin 60 should be delivered. The computer display 632-1 may also include or display any other information regarding the bin 60, the vehicle 670 or the occupant 672, including a time at which the vehicle 670 arrived, an elapsed time or a duration for which the vehicle 670 has been location within a particular parking space, or a purchase history, a browsing history or any other preferences that may be identified regarding a customer identifier associated with the vehicle 670 or the occupant 672).


Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (PGPUB: 20170228944) in view of BERNAL (PGPUB: 20160155328).

Regarding claim 14, Lan teaches a method comprising: 
determining a start time when a vehicle enters a predetermined space based on processing an image capturing the predetermined space (see Fig. 1-3, paragraph 38, the time data stored in the to-be-processed data storage area 321 should indicate an instant in time at which the vehicle was entering the parking space 6, i.e. the start time of parking); 
determining an end time when the vehicle leaves the predetermined space (see Fig. 1-3, paragraph 38, the time at which the current image is captured should indicate the time at which the vehicle is leaving the parking space 6, i.e. the end time of parking).
However, Lan does not expressly teach determining a dwell time that the vehicle remains in the predetermined space, the dwell time determined from the start time and the end time.
BERNAL teaches that the overall per lane service time estimation module 212 may be used to determine the overall estimated wait time in each lane 102 and 104 based upon the estimated order time that was calculated for each vehicle by the vehicle service time estimation module 206. In one embodiment, the overall estimated wait time may indicate how long before the car 120 entering the drive-thru can place an order. In another embodiment, the overall estimated wait time may include a wait time to place see Fig. 1, paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by BERNAL for providing the overall estimated wait time may indicate how long before the car 120 entering the drive-thru can place an order. In another embodiment, the overall estimated wait time may include a wait time to place an order and receive the order. In one example, the overall estimated wait time may be calculated by adding the estimated order time for each car in each lane 102 and 104, as determining a dwell time that the vehicle remains in the predetermined space, the dwell time determined from the start time and the end time. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claim 15, the combination teaches further comprising the step of determining the start times and end times for a plurality of vehicles that enter and leave the predetermined space (see Bernal, Fig. 1, item 120, 122).  

Regarding claim 16, the combination teaches further comprising the step of counting the number of vehicles that enter and leave the predetermined space over a period of an hour, a portion of a day, a day, a week, a month, or a year (see Bernal, Fig. 3, paragraph 65, the historical order data may include a typical order for a particular type of vehicle, a particular class of vehicle, an adult, a child, a particular adult in a particular type of vehicle, a child in a particular type of vehicle, and the like. In one embodiment, the historical order data may keep track of regular customers and generate a profile of a typical order for regular customers. In one embodiment, all customers' orders may be tracked over time based on a license plate number. The historical order data may be compiled based on previous orders placed over a period of time (e.g., the past year, the past 6 months, and the like)).  

Regarding claim 17, the combination teaches further comprising the step of determining an average elapsed time based on the number of vehicles that enter and leave the predetermined space and the determined amount of time that each vehicle remains in the predetermined space (see Bernal, Fig. 1, paragraph 36, the overall estimated wait time may represent the estimated wait time before the car 120 entering the drive-thru 100 can place an order. In another embodiment, the overall estimated wait time may represent the estimated wait time before the car 120 will receive his or her order based on the estimated order times of the cars 122, 124 and 126 that have already entered the drive-thru 100 and the estimated food preparation times for the average order size determined for the cars 122, 124 and 126).  

Regarding claim 18, the combination teaches further comprising the steps of: 
determining an average elapsed time of each of a plurality of predetermined spaces located at a plurality of service;  34determining an estimated wait time at each see Bernal, Fig. 1, paragraph 36, the overall estimated wait time may represent the estimated wait time before the car 120 entering the drive-thru 100 can place an order. In another embodiment, the overall estimated wait time may represent the estimated wait time before the car 120 will receive his or her order based on the estimated order times of the cars 122, 124 and 126 that have already entered the drive-thru 100 and the estimated food preparation times for the average order size determined for the cars 122, 124 and 126); and 
uploading the estimate wait times to enable a user to access the estimated wait times using a mobile application (see Bernal, Fig. 1 and 2, paragraph 22 and 31, the video camera 114 may send video images to an application server (AS) 112. The video camera 114 may be in communication with the AS 112 via a wired or wireless connection. In one embodiment, the AS 112 may be located inside the restaurant 110 or another remote location; the AS 112 may calculate an estimated wait time for the car entering the drive-thru 100 based on the average order size and the estimated time to prepare each food item).  

Regarding claim 19, the combination teaches further comprising the step of determining a running time indicative of an amount of time that the vehicle has been in the predetermined space (see Lan paragraph 8, determining whether a target associated with the parking space is contained in the current image, and determining whether a license plate identifier of the vehicle is recognized in the current image after performing image recognition on the current image).  

see Bernal, Fig. 3, paragraph 69, the broadcasting module may also display the first lane overall estimated wait time to the vehicle).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XIN JIA/Primary Examiner, Art Unit 2667